Case 8:19-cv-00423-WFJ-SPF Document97 Filed 01/24/20 Page 1 of 8 PageID 1015

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION aus

CHRISTOPHER MARK PARIS, and
OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC

 

Plaintiffs, Case No. 8:19-cv-00423
Vs.

WILLIAM LEVINSON,
LEVINSON PRODUCTIVITY
SYSTEM, PC, a Pennsylvania
Corporation

Defendants

MOTION TO COMPEL DISCOVERY
AND DEMAND TO
ORDER PROOF OF JURISDICTION

TO ALL INTERESTED PARTIES:

PLEASE TAKE NOTICE THAT A DEMAND has been requested by the Accused
citizen (Donald LaBelle) for this Court and Plaintiff to demonstrate proof of jurisdiction
beyond STATUTORY JURISDICTION as noted in Article 93.

1. This motion is to resolve specific conclusions of law, particularly Statutory
Jurisdiction which are in controversy. This demand for clarification constitutes a
direct challenge to the Court's jurisdiction by requesting evidence from the
Plaintiff in the instant matter at bar. The accused Massachusetts citizen
(LABELLE) challenges being coerced to participate in mediation in a Florida
court over 1,300 miles from his residence and 'Show Cause” the following day for
his decision to not mediate under the threat of fines and plaintiff attorney fees, and
threat of incarceration, should he decide not to appear against his will and mediate
a claim that is false and misleading.
Case 8:19-cv-00423-WFJ-SPF Document97 Filed 01/24/20 Page 2 of 8 PagelD 1016

2. This is not a demand for proof of subject matter jurisdiction and should not be
confused as such. Rather, because the matter is civil in nature and alleges an
unknown tortious act and the plaintiff's malicious claim of the accused having
“substantial contacts” in Florida, the Accused herewith challenges the
PERSONAM jurisdiction of this Court. The Accused does so with right to have
the BURDEN OF PROOF placed on the plaintiff. In civil law cases, the "burden
of proof" requires the plaintiff to convince the trier of fact (whether judge or jury)
of the plaintiff's entitlement to the relief sought. This means that the plaintiff must
prove each element of the claim, or cause of action, in order to recover. Further,
the Plaintiff has failed to provide any form of supportive material beyond his
claim which lacked witnesses and supportive affidavits, failed to demonstrate
damages, and lacked specific clarification of the alleged defamation.

3. The Accused does so on the ground that the Plaintiff has failed to provide an offer
of any form of proof that the Accused is subject to the legislative equity
jurisdiction in which this Court intends to sit to hear and determine only the facts
of this matter, and not the law, arising from a claim that fails to demonstrate legal
and factual sufficiency.

4, The Accused reserves the right to challenge jurisdiction and ask for proof any
time as an issue of law because, absent jurisdiction, all acts undertaken under the
color of statute or under the color of ordinance are null and void ab initio (from
their inception).

5. The Motion is SPECIAL and not general in nature, because the Accused party was
compelled, under threat of fines and attorney fees, and incarceration, including the
time and expense of traveling 1,300 miles to a Florida court, away from his
livelihood and abilities to support his family to be coerced into mediation across
country to enter this Court to demand relief.

6. The argument which follows sets forth the nature of the controversy "At Law".
This Court is bound by its oath of office to sit on the Law side of its jurisdiction to
hear the controversy in a neutral capacity and to make a fair and impartial
determination, and ensure 'fair play’ in all matters in these proceedings.

7. This document, and the argument contained herein, is intended to be the basis for
further action on appeal, should this Court fail to afford a complete demand on the
law of the matter at the noticed request of the Accused. Additionally, a failure of
this Court to seat on the Law side of its jurisdiction to determine this timely
question will give the Accused cause to file for a Writ of Prohibition in a higher
Court, he United States Court of Appeals for the Eleventh Circuit.
Case 8:19-cv-00423-WFJ-SPF Document 97 Filed 01/24/20 Page 3 of 8 PagelD 1017

i)

Lore)

aA

ARGUMENT

. The Constitution of the United States of America is the supreme Law of the Land.

The Constitution of State of Florida must be construed in harmony with the
supreme Law of the Land; otherwise, the State of Florida has violated its solemn
contract with the Union of States known as the United States of America, and the
question raised herein becomes one which is a proper original action before the
Supreme Court of the United States, sitting in an Article 3 capacity.

. A Florida resident has submitted allegations in what amounts to be a malicious

claim alleging that I, [LABELLE] defamed him in some way without specifically
identifying the words spoken or written that was alleged to be defamatory, and
without showing any proof of the Accused being the source of alleged the
defamation. The court itself ruled the claim to have confusing allegations and
citations.

. By falsely claiming the Accused has contacts and “substantial business” in

Florida, and relying on Florida's 'Long Arm Statue' which is being presented by
the plaintiff as “jurisdiction,” the claim fails in merit. Further, the statutes cited in
the claim are not laws in which the Accused is of subject; they are administrative
regulations which are civil in nature, even when they carry sanctions of a criminal
nature, unless there is an injured party who is brought forward as a corpus delicti
demonstrating SUFFICIENLY the facts and circumstances constituting a breach
of a law. The plaintiff failed on all accounts to demonstrate any form of damages
beyond his misleading, false and confusing allegations.

. Thus, because of this unsupported conclusion of law, the Accused Citizen holds

that a contrary conclusion of law exists to challenge the jurisdiction of this Court.
Therefore, this Court must now sit in a neutral position, on the Law side of its
jurisdiction, to hear and resolve the question of controversial positions of law as
they affect its jurisdiction or lack of jurisdiction In Personam.

. This argument is intended to serve as both a defense "At Law" in this Court, and

as the basis of future actions, should it become necessary to appeal the question
presented to a higher Judicial authority, which the Accused is prepared to compel
with supportive affidavits and documentation to ensure justice.

If the Accused Citizen is correct, and if this Court is sitting to hear the violation of
a regulatory statute, then it is possible that the judges of this Court, in hearing this
matter, are acting in an administrative capacity rather than a judicial capacity. This
issue is discussed in detail in the argument which follows.
Case 8:19-cv-00423-WFJ-SPF Document97 Filed 01/24/20 Page 4 of 8 PagelD 1018

7.

bo

This Court is placed on NOTICE that, if it fails to sit and hear this issue "At Law"
upon a timely request, then you may have violated your oath of office to uphold
and defend the Constitution of the United States of America and the State of
Florida. Such an act will serve to place you outside the realm of judicial immunity
and be subject to future action by this Accused Massachusetts citizen with no
activities, no property, no contacts (customers), and no tort committed within
Florida, making all claims of statutory jurisdiction completely null to the fullest
extent and an overreach of authority.

JURISDICTION

. Article 3 of the Constitution of the United States of America gives "judicial"

power to the various courts, among them the District Courts. What is not
generally recognized is that the District Courts may seat in different jurisdictions.
Judges may wear different hats, so to speak, depending on the nature of the case
brought before them.

This Court may sit "At Law" to hear crimes and civil complaints involving a
damage or injury; or it may seat in equity to determine specific performance(s) to
a contract in equity. Alternatively, as a creation of the foreign Corporate State,
this Court may seat administratively in a fiction which may be termed "legislative
equity", under authority to regulate activities not of common right, such as
commerce for profit and gain, or other privileged activities.

. Both civil and criminal matters "At Law" require that the complaining party be a

victim of some recognizable damage. The "Law" cannot recognize a "crime"
whether civil or criminal in nature unless there is a victim who PROPERLY and
SUFFICIENCLY claims to have been damaged or injured, and demonstrates those
damages with supportive documents and/or witnesses. In this matter the plaintiff
failed to show damages of any kind beyond his allegations. Further, the claim
itself alleges that 'damages do not need to be proven' which shows the plaintiff is
either unwilling or unable to demonstrate any form of damages.

. Regulatory statutes, on the other hand, are enacted under the police power of State

and Federal Governments to regulate activities not of common right. All statute
law is inferior to, and bound by, the restrictions of the Constitution. These
"regulatory" statutes operate as "law" on the subjects of those statutes, and
violations may carry sanctions of a criminal nature, even in the absence of a
victim or injury.

. A self-evident truth which distinguishes "crimes" under the Law, from "offenses

of a criminal nature" under regulatory statutes, is the difference between Rights
Case 8:19-cv-00423-WFJ-SPF Document97 Filed 01/24/20 Page 5 of 8 PagelID 1019

afforded to a defendant in a criminal proceeding, and rights available to a
defendant under "due process" in a statutory proceeding.

6. In the case of true crimes "At Law", the Accused herewith is entitled to all his
fundamental rights as guaranteed by the State and Federal Constitutions, including
both "substantive" and "procedural" due process. In contrast, when regulatory
offenses "of a criminal nature" are involved, the statutory defendant cannot
demand constitutional rights, since only certain "civil rights" have been granted in
these actions, and only "procedural due process", consisting of the right to be
heard and challenge the accusations on the facts alone, is allowed. Constitutional
rights and substantive due process are noticeably absent. Therefore, the Court
must be seated in some jurisdiction in which the Accused is subject to be under,
other than "At Law", in order to hear an alleged violation of a regulatory statute.

7. The Accused hereby places all parties and the Court on NOTICE, that he is a
citizen residing in the State of Massachusetts and is not subject to Florida
jurisdiction in which he has no business contacts, property or activities of any
nature. Moreover, the Accused Massachusetts citizen [LABELLE] hereby
challenges the In Personam jurisdiction of the Court with this contrary conclusion
of Florida statues. This Court is now mandated to seat on the Law side of its
capacity to demand evidence of the claim and place that burden on the Plaintiff
and Sanction the plaintiff accordingly for misleading the Court.

8. The Accused has reason to believe the plaintiff committed FRAUD ON THE
COURT by knowingly presenting false information of the Accused having alleged
contacts in Florida, and additionally, knowingly submitting a bogus claim of a
tortious act alleged to have been committed by the Accused.

9. The Accused Massachusetts citizen [LABELLE] contends that the plaintiff made
a false conclusion of law and allegations in an administrative capacity when he
first brought this action before the Court, and in so doing failed to impart
jurisdiction upon this Court to seat and hear this matter in a jurisdiction of
legislative equity. As per Article III, section 2, clause 1: a traditional limit on
equity, incorporated into United States law, provided that federal courts would
have equity jurisdiction only over cases in which no sufficient legal remedy
existed. Section 25 of the act enabled the Supreme Court—under the same limited
circumstances applying to cases in law—to review an equity decision made by the
highest court of a state.

10. The Accused now demands that the attorney (Glen Shrayer) for the Plaintiff in
this matter step forward with an offer of SUFFICIENT proof that the Accused has
either forfeited or lost his status as a citizen of the Massachusetts Republic, and
Case 8:19-cv-00423-WFJ-SPF Document 97 Filed 01/24/20 Page 6 of 8 PagelD 1020

thereby demonstrate that the Accused is a "resident" of Florida subject to Florida
jurisdiction, and/or provide evidence that the Accused can be compelled to
perform to the letter of every civil statute by proving he is either an immigrant
alien, a statutory resident (14th Amendment citizen), a juristic person
(corporation), or an enfranchised person (i.e., one who has knowingly, willingly
and voluntarily entered into an agreement for the exercise of a privilege or the
receipt of a benefit and for the attendant considerations carried with the grant of
that privilege or benefit). Additionally, the plaintiff's counsel must step forward
with proof of the Accused being subject to statutory jurisdiction and therefore,
provide proof of the Accused having “substantial contacts” in Florida and/or
committed a tortious act within Florida with evidence of the alleged act itself
being a tort under Florida and Federal law.

11. Once jurisdiction is challenged, this Court must sit on the Law side of its
jurisdiction as a neutral arbitrator, before the allegations of statutory wrongdoing
can proceed. Failure to do so may subject the Judge(s) of these proceedings in
this Court to charges of perjury for violating the oath of office by refusing to
uphold and protect the rights guaranteed and protected by the Constitution of the
United States of America.

12. The Accused Massachusetts citizen requests that this Court take judicial notice
that he is being compelled to mediate and hearings against his will to enter this
Court in-person 1,300 miles from his home in which he is under no obligation to
participate without PERSONAM jurisdiction being proven. The Accused hereby
contends that the allegations are founded upon misleading information willingly
brought forward by the plaintiff, and false conclusions of law by the plaintiff's
attorney Glen Shrayer.

DEMAND FOR PROOF OF JURISDICTION
AND
PROOF OF ALL ALLEGATIONS

The Accused reserves the right at anytime to challenge jurisdiction and ask for PROOF
of jurisdiction as herein, which has yet to be properly presented. "Jurisdiction can be
challenged at any time." Basso v. Utah Power & Light Co., 495 F 2nd 906 at 910.

"It is axiomatic that the moving party bringing the claim forward must always prove
territorial jurisdiction over a crime in order to sustain a conviction. " U.S. v. Benson, 495
F.2d, at 481 (5th Cir., 1974). The plaintiff in this matter failed to prove jurisdiction over
the Accused (LABELLE) beyond the allegations in his claim.

"The law provides that once State and Federal Jurisdiction has been challenged, it must
Case 8:19-cv-00423-WFJ-SPF Document 97 Filed 01/24/20 Page 7 of 8 PageID 1021

be proven." Main v. Thiboutot, 100 S. Ct. 2502 (1980). The Accused in this matter puts
the Court on notice that he has challenged jurisdiction and DEMANDS proof of
jurisdiction. "Where there is absence of PROOF of jurisdiction (as in this matter) all
administrative and judicial proceedings are a nullity, and confer no right, offer no
protection, and afford no justification, and may be rejected upon direct collateral
attack." Thompson v Tolmie, 2 Pet. 157, 7 L. Ed. 381; and Griffith v. Frazier, 8 Cr. 9, 3
L. Ed. 471.

The Accused herewith reserves the right to have jurisdiction PROVEN, and if properly
demonstrated, to have it presented on the record of the administrative agency and all
administrative proceedings, which thus to the best of my knowlege does not appear to be
shown, The law requires proof of jurisdiction to appear on the record of the

administrative agency and ALL administrative proceedings. Hagans v. Lavine, 415 U. S.
533.

FEDERAL COURT JURISDICTION

"The jurisdiction of a federal court must affirmatively and distinctly appear and cannot
be helped by presumptions or by argumentive inferences drawn from the pleadings.”
Norton v. Larney, 266 U.S. 511, 515, 45 S. Ct. 145, 69 L.Ed. 413 (1925). Accord,
Bender v. Williamsport Area Schools District, 475 U.S. 534, 106 S.Ct. 1326, 1334, 89
L.Ed.2d 501, rehearing denied, 106 S.Ct. 2003 (1986); Nor can a contester's allegations
of jurisdiction be read in isolation from the Complaint's FACTUAL ALLEGATIONS,
Schilling v. Rogers, 363 U.S. 666, 676, 80 S.Ct. 1288, 4 L.Ed.2d 1478 (1960), nor can
jurisdiction be effectively established by OMITTING FACTS omitting which would
establish that it does not exist. Lambert Run Coal Co. v. Baltimore & Ohio R. Co., 258
U.S. 377, 382, 42 S.Ct. 349, 66 L.Ed. 671 (1922). Nor can jurisdiction be “gleaned from
the briefs and arguments" of the Plaintiff. Bender supra, 106 S.Ct. At1334.

In this matter, the PLAINTIFF has failed on all accounts to demonstrate proper
jurisdiction, and this Court cannot base jurisdiction strictly on the plaintiff's claim
without supportive documentation proving the source of defamation and proving
jurisdiction. The Accused hereby DEMANDS the plaintiff provides PROOF of all 334
allegations, and PROOF of proper jurisdiction beyond statutory jurisdiction which the
Accused is under no obligation as per Federal law and the United Sates Constitution.

This is a MOTION TO COMPEL DISCOVERY to gather evidence, which my rights
under the United States Constitution allow me, to ask for and be provided the necessary
evidence that can clarify and prove beyond a reasonable doubt all allegations in the
Case 8:19-cv-00423-WFJ-SPF Document 97 Filed 01/24/20 Page 8 of 8 PagelID 1022

claim in controversy. The plaintiff's complaint contains multiple false and misleading
allegations, and fails to clearly separate the Accused from other Defendants in this
matter. Rather the allegations in his weak claim are directed toward groups rather than
individuals such as “LaBelle and Guberman, “LaBelle, “Levinson and Guberman,” and

_ so on, clearly demonstrating the plaintiff's lack of knowledge in his own allegations.
Therefore, the Accused DEMANDS proof with sufficient evidence of his alleged
actions/motive as an INDIVIDUAL, including proof of his contacts in Florida, and proof
of his alleged involvement in the “tort” claim brought forward by the plaintiff.

As the Accused, I'm under no legal obligation to prove I don't have business contacts in
Florida. Additionally I'm under no obligation to prove J don't have “substantial business”
in Florida as alleged by the plaintiff. Nor am I under any obligation to prove I've never
committed a tortious act within Florida. The burden of proof is on the plaintiff and only
the plaintiff. The claim is lacking in supportive affidavits, disregarded legal sufficiency,
did not demonstrate any damages, and failed to show proper proof of jurisdiction.
Therefore, the Plaintiff's claim fails to satisfy the laws of both Federal Jurisdiction and
Florida Statutory Jurisdiction.

Respectfully submitted,
with explicit reservation of all my unalienable rights

and without prejudice to any of my unalienable rights,

Shs

Donald Labelle
